Citation Nr: 1540958	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  08-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinus problems.

2.  Entitlement to service connection for status post bilateral mandible sagittal osteotomy.

3.  Entitlement to service connection for anosmia.

4.  Entitlement to service connection for ageusia.

5.  Entitlement to service connection for dysfunction of the salivary and lacrimal glands, claimed as Sjögren's syndrome.

6.  Entitlement to service connection for nasal allergies.



REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION


The Veteran had active service from July 1980 to May 1987 and March 1990 to May 1991.  He also had service in the Army Reserves from 1988 to 1996.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from November 2006 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In November 2006, the RO, in pertinent part, denied the claims for service connection for sinus problems, status post bilateral mandible sagittal osteotomy and nasal allergies.  A notice of disagreement was received in September 2007, a statement of the case was issued in June 2008 and a VA Form 9 was received in July 2008.

In October 2008, the RO denied service connection for anosmia, ageusia, and Sjögren's syndrome.  A notice of disagreement was received in November 2008, a statement of the case was issued in December 2009 and a VA Form 9 was received in December 2009.

In October 2011 and February 2013, the Board remanded these claims for additional development.  Following the February 2013 remand, a March 2013 rating decision granted the Veteran's claim for service connection for hearing loss in the right ear that had previously been on appeal to the Board.  

The remaining issues on appeal were denied in a January 2014 Board decision.  The Veteran then appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (CAVC), and in March 2015, the CAVC issued a Memorandum Decision that set aside the January 2014 Board decision and remanded the issues back to the Board for further development.

The issues of entitlement to service connection for left hearing loss and for an acquired psychiatric disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 1987 claim for entitlement to service connection for left ear hearing loss; September 2008 claim for a psychiatric disorder from Veteran; and September 2007 VA Fee Basis examiner's statement linking major depression to the in-service jaw surgery.  Therefore, the Board does not have jurisdiction over them, and they are REFFERED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for sinus problems, status post bilateral mandible sagittal osteotomy, anosmia, ageusia, dysfunction of the salivary and lacrimal glands, claimed as Sjögren's syndrome, and for nasal allergies.

In the March 2015 CAVC decision, the Court found that records from the Veteran's active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) were potentially relevant to the Veteran's claims but had not been obtained.

As noted by the Veteran's attorney, the Veteran served in the Army Reserves from 1988 to 1996.  See September 2014 Appellant Brief.  On remand, the RO should obtain verification of the Veteran's active and inactive duty for training periods of service, to include personnel records.

Additionally, the only medical records in the claims file for the Veteran's time in the Reserves are his January 1988 Reserves enlistment examination, medical history reports, and a July 1992 annual physical examination with medical history report.  Because the 1992 report indicates the Veteran underwent annual examinations throughout his Reserves service, and only one examination is in the claims file, the record is incomplete.  There are also no treatment records in the claims file for the Veteran's eight-year service in the Reserves.  On remand, all outstanding medical records for the Veteran's period of ACDUTRA and INACDUTRA must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the appropriate agency to verify and itemize the Veteran's periods of ACDUTRA and/or INACDUTRA, from 1988 to 1996.

2.  After verifying the Veteran's periods of ACDUTRA and/or INACDUTRA, all personnel and medical records from the Veteran's service in the Reserves must be obtained, to include all annual examinations, medical history reports, and complete treatment records.  

The records should be associated with the claims file.  

If no further records are available, properly document a negative response in the file.  

3.  After completing the above actions and any additional development deemed necessary, the RO must readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

4.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






